 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ARTHUR HARRIS,                                     No. 2:18-cv-2754-MCE-KJN PS
12                        Plaintiff,
13            v.                                         ORDER
14    XAVIER BECERRA, et al.
15                        Defendants.
16

17

18          On November 8, 2018, the court denied plaintiff’s motion to proceed in forma pauperis

19   without prejudice, because it was incomplete. (ECF No. 3.) Plaintiff was directed to either pay

20   the filing fee or submit a properly-completed motion to proceed in forma pauperis within 28

21   days. (Id.) On December 14, 2018, after plaintiff failed to comply with that order, the court

22   issued findings and recommendations recommending dismissal of the action without prejudice.

23   (ECF No. 4.)

24          Thereafter, on January 7, 2019, plaintiff filed an amended motion to proceed in forma

25   pauperis. (ECF No. 5.) That filing is clearly untimely under the court’s prior order.

26   Nevertheless, in light of plaintiff’s pro se status and the court’s desire to resolve the action on the

27   merits, the court finds it appropriate to vacate the findings and recommendations for dismissal

28   and consider plaintiff’s amended motion to proceed in forma pauperis.
                                                         1
 1             Presently, a filing fee of $400.00 is required to commence a civil action in this court. The

 2   court may authorize the commencement of an action “without prepayment of fees or security

 3   therefor” by a person that is unable to pay such fees or provide security therefor. 28 U.S.C.

 4   § 1915(a)(1). Here, the court cannot find that plaintiff is unable to pay, or provide security for,

 5   the court filing fee.

 6             First, plaintiff’s amended motion to proceed in forma pauperis indicates that plaintiff,

 7   who has no dependents, receives a monthly VA disability payment of $2,973.24, i.e.,

 8   approximately $35,678.88 per year. (ECF No. 5.) According to the United States Department of

 9   Health and Human Services, the poverty guideline for a household of one person not residing in

10   Alaska or Hawaii is $12,140.00 for 2018. See https://aspe.hhs.gov/poverty-guidelines.1 Thus,

11   plaintiff’s gross household income is just under 300% of the 2018 poverty guideline. To be sure,

12   the court is sympathetic to the fact that plaintiff does not have a large income, and also has

13   several expenses to contend with. However, numerous litigants in this court have significant

14   monthly expenditures, and may have to make difficult choices as to which expenses to incur,

15   which expenses to reduce or eliminate, and how to apportion their income between such expenses

16   and litigating an action in federal court. Such difficulties in themselves do not amount to

17   indigency.

18             Second, even setting aside plaintiff’s income, plaintiff’s amended motion to proceed in

19   forma pauperis discloses that he has a bank account with a balance of $26,000.00. (ECF No. 5.)

20             Therefore, the court denies plaintiff’s amended motion to proceed in forma pauperis.
21             Accordingly, IT IS HEREBY ORDERED that:

22             1. The findings and recommendations issued December 14, 2018 (ECF No. 4) are

23                VACATED.

24             2. Plaintiff’s amended motion to proceed in forma pauperis (ECF No. 5) is DENIED.

25             3. Within 28 days of this order, plaintiff shall pay the applicable filing fee.

26   ////
27

28   1
         At this time, the 2019 poverty guidelines have not yet been issued.
                                                         2
 1         4. Plaintiff is cautioned that failure to timely pay the filing fee will result in a

 2             recommendation that this action be dismissed without prejudice.

 3   Dated: January 10, 2019

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
